Title: To James Madison from Alexander Hamilton, 18 April 1784
From: Hamilton, Alexander
To: Madison, James


18 April [1784?]
I take the liberty to introduce him to you, as to one who will be disposed, as far as your situation will permit and the circumstances of the State may render practicable, to patronise any just or equitable claims which he may have upon the State. What those claims are he will himself explain to you, I have assured him that he will find in you a friend to justice and an able advocate for whatever ought and is possible to be done for him, …
